Case: 12-1477    Document: 16     Page: 1    Filed: 11/27/2012




           NOTE: This order is nonprecedential.

   mtniteb ~tate~ QCourt of ~eaI~
        for tbe jfeberaI (!Circuit

                 BOBBY J. STEWARD,
                  Plaintiff-Appellant,
                             v.
 MICHAEL J. ASTRUE, COMMISSIONER, SOCIAL
       SECURITY ADMINISTRATION,
              Defendant-Appellee.


                        2012-1477


   Appeal from the United States District Court for the
Southern District of Indiana in case no. 11-CV-350, Judge
William T. Lawrence.                             '


                      ON MOTION


Before RADER, Circuit Judge, LOURIE, and SCHALL, Circuit
                        Judges.
PER CURIAM.
                        ORDER
     The Commissioner of the Social Security Administra-
tion moves to dismiss this appeal for lack of jurisdiction
or, in the alternative, to transfer the appeal to the United
Case: 12-1477      Document: 16     Page: 2    Filed: 11/27/2012




BOBBY STEWARD v. ASTRUE                                      2
States Court of Appeals for the Seventh Circuit. Bobby J.
Seward responds.
    Steward is appealing from a decision of the United
States District Court for the Southern District of Indiana
in a social security retirement benefits case. This appeal
is outside of this court's limited jurisdiction.
28 U.S.C. § 1295.
    Pursuant to 28 § U.S.C. § 1631, this court is author-
ized to transfer a case to a court in which the appeal could
have been brought at the time it was filed or noticed, here
the United States Court of Appeals for the Seventh Cir-
cuit. While Steward initially stated that he did not intend
to appeal to the Seventh Circuit, he has since made it
clear that he wishes to pursue his appellate rights in the
court of proper jurisdiction. The Seventh Circuit would
have jurisdiction over this appeal pursuant to
42 U.S.C. § 405(g) (stating that the "judgment of the
[district] court shall be final except that it shall be subject
to review in the same manner as a judgment in other civil
actions"). See also Forney v. AIel, 524 U.S. 266, 269 (1998)
(explaining that an appeal from a district court decision
involving social security benefits falls within the jurisdic-
tional grant of 28 U.S.C. § 1291).
    Accordingly,
    IT Is ORDERED THAT:
    The appeal is transferred pursuant to 28 U.S.C.
§ 1631 to the United States Court of Appeals for the
Seventh Circuit.
Case: 12-1477   Document: 16    Page: 3   Filed: 11/27/2012




3                               BOBBY STEWARD v. ASTRUE

                                 FOR THE COURT


                                  /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk


s25
Issued As A Mandate: __N_O_V_2_,_2_01_2     _